Per Curiam.
The defendant was found guilty of the possession of narcotic drugs, to wit, cannabis, in violation of G. L. 1956 (1968 Reenactment) §21-28-3, and subsequently prosecuted a bill of exceptions to this court.
The defendant’s contention that the ruling of the trial justice excluding the testimony of an expert witness proffered for the purpose of rebutting' the statutory classification of cannabis as a narcotic drug constituted prejudicial *566error 'has been considered and rejected by this court. State v. Almeida, 111 R. I. 566, 304 A.2d 895 (1973).
Richard J. Israel, Attorney General, Alexander G. Teitz, Asst. Attorney General, R. Raymond Greco, Special Asst. Attorney General, for plaintiff.
Berberian & Tanenbaum, Aram K. Berberian, for defendant.
The defendant’s contention that the statute imposing sanctions for the possession of a narcotic drug without requiring a showing of knowledge thereof on the part of the defendant violates the due process guarantees of the fourteenth amendment of the Constitution of the United States has been considered and rejected by this court. State v. Gilman, 110 R. I. 207, 291 A.2d 425 (1972).
All of the defendant’s exceptions are overruled, and the judgment of conviction is unanimously affirmed.
Mr. Justice Powers participated in the decision but retired prior to its announcement. Mr. Justice Joslin and Mr. Justice Doris did not participate.